Cartwright and Hand, JJ., dissenting: We do not agree with the conclusion that it was necessary for appellant to prove that an order was made by the county commissioners’ court, granting leave to build the dam in question. The proceeding to obtain leave and assess damages was in 1849, the court acquired jurisdiction to hear and determine the questions involved, the cause was heard, there was a verdict of a jury, and there was no motion for a new trial or in arrest of judgment. So far as land owners were concerned, at least, the granting of leave was a matter of course. The dam was built and mills were erected in connection with it and were operated by the power created. The dam has had a continued existence of more than half a century with the acquiescence of every one concerned in the question whether leave was granted to build it. If it was necessary that a formal order granting leave to build the dam and do what was in fact done should be made, it appears to us that justice requires that the law should raise a presumption that the order was made although it does not now appear of record. We understand that under such circumstances the law raises a presumption of that kind. Jefferson County v. Ferguson, 13 Ill. 33; Chicago, Burlington and Quincy Railroad Co. v. Chamberlain, 84 id. 333; Cassell v. Joseph, 184 id. 378.